EXHIBIT 10.10

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the
6th day of November, 2012, by THE ENTITIES SET FORTH ON SCHEDULE A ATTACHED
HERETO, each having an office at 2901 Butterfield Road, Oak Brook, Illinois
60523 (individually and collectively, as the context requires, “Borrower”), and
INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation (“IREIC”), and
INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation (“IREIT”; together
with IREIC, individually or collectively as the context may require,
“Guarantor”), each having an address at 2901 Butterfield Road, Oak
Brook, Illinois 60523 (Borrower and Guarantor hereinafter referred to,
individually and collectively, as the context may require, as “Indemnitor”), in
favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179 (together with its successors and
assigns, “Indemnitee”) and the other Indemnified Parties (defined below).

 

RECITALS:

 

A.            Indemnitee is prepared to make a loan (the “Loan”) to Borrower in
the original principal amount of Three Million Three Hundred Forty Thousand Four
Hundred Fifty and No/100 Dollars ($3,340,450.00) pursuant to a Loan Agreement of
even date herewith between Borrower and Indemnitee (as the same may hereafter be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Loan Agreement”), which Loan shall be evidenced
by that certain Promissory Note of even date herewith given by Borrower in favor
of Indemnitee in the original principal amount of Three Million Three Hundred
Forty Thousand Four Hundred Fifty and No/100 Dollars ($3,340,450.00) (such
Promissory Note, together with all extensions, renewals, replacements,
restatements or modifications thereof, the “Note”).

 

B.            The Loan is secured by, among other things, those certain
mortgages and deeds of trust, each dated as of the date hereof, given by
Borrower to Indemnitee and encumbering the Property (such mortgages and deeds of
trust, as the same may hereafter be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, collectively, the
“Mortgages”), which Mortgages encumber each of the real properties described in
Exhibit A attached hereto (collectively referred to as the “Land”; the Land,
together with all structures, buildings and improvements now or hereafter
located on the Land, collectively referred to as the “Property”).  Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Loan
Agreement.

 

C.            Indemnitee is unwilling to make the Loan unless Indemnitor agrees
to provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

 

D.            Indemnitor is entering into this Agreement to induce Indemnitee to
make the Loan.

 

--------------------------------------------------------------------------------


 

AGREEMENT:

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitor hereby agrees for the benefit of the Indemnified
Parties as follows:

 

1.             Indemnification.  INDEMNITOR COVENANTS AND AGREES, AT ITS SOLE
COST AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD THE
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW)
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE
OF THE FOLLOWING:  (A) ANY PRESENCE OF ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE,
OR UNDER THE PROPERTY; (B) ANY PAST, PRESENT OR THREATENED RELEASE OF HAZARDOUS
SUBSTANCES IN, ON, ABOVE, UNDER OR FROM THE PROPERTY; (C) ANY ACTIVITY BY
INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR OTHER USER
OF THE PROPERTY IN CONNECTION WITH ANY ACTUAL, PROPOSED OR THREATENED USE,
TREATMENT, STORAGE, HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE,
GENERATION, PRODUCTION, MANUFACTURING, PROCESSING, REFINING, CONTROL,
MANAGEMENT, ABATEMENT, REMOVAL, HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM
THE PROPERTY OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR
ABOVE THE PROPERTY; (D) ANY ACTIVITY BY INDEMNITOR, ANY PERSON AFFILIATED WITH
INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY IN CONNECTION WITH ANY
ACTUAL OR PROPOSED REMEDIATION OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED
IN, UNDER, ON OR ABOVE THE PROPERTY, WHETHER OR NOT SUCH REMEDIATION IS
VOLUNTARY OR PURSUANT TO COURT OR ADMINISTRATIVE ORDER, INCLUDING BUT NOT
LIMITED TO ANY REMOVAL, REMEDIAL OR CORRECTIVE ACTION; (E) ANY PAST, PRESENT OR
THREATENED NON-COMPLIANCE OR VIOLATIONS OF ANY ENVIRONMENTAL LAW (OR PERMITS
ISSUED PURSUANT TO ANY ENVIRONMENTAL LAW) IN CONNECTION WITH THE PROPERTY OR
OPERATIONS THEREON, INCLUDING BUT NOT LIMITED TO ANY FAILURE BY INDEMNITOR, ANY
PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY
TO COMPLY WITH ANY ORDER OF ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY
ENVIRONMENTAL LAW; (F) THE IMPOSITION, RECORDING OR FILING OR THE THREATENED
IMPOSITION, RECORDING OR FILING OF ANY ENVIRONMENTAL LIEN ENCUMBERING THE
PROPERTY; (G) ANY ADMINISTRATIVE PROCESSES OR PROCEEDINGS OR JUDICIAL
PROCEEDINGS IN ANY WAY CONNECTED WITH ANY MATTER ADDRESSED IN THIS AGREEMENT;
(H) ANY PAST, PRESENT OR THREATENED INJURY TO, DESTRUCTION OF OR LOSS OF NATURAL
RESOURCES IN ANY WAY CONNECTED WITH THE PROPERTY, INCLUDING BUT NOT LIMITED TO
COSTS TO INVESTIGATE AND ASSESS SUCH INJURY, DESTRUCTION OR LOSS; (I) ANY

 

2

--------------------------------------------------------------------------------


 

ACTS OF INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR
OTHER USER OF THE PROPERTY IN ARRANGING FOR DISPOSAL OR TREATMENT, OR ARRANGING
WITH A TRANSPORTER FOR TRANSPORT FOR DISPOSAL OR TREATMENT, OF HAZARDOUS
SUBSTANCES AT ANY FACILITY OR INCINERATION VESSEL CONTAINING SUCH OR SIMILAR
HAZARDOUS SUBSTANCES; (J) ANY ACTS OF INDEMNITOR, ANY PERSON AFFILIATED WITH ANY
INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY IN ACCEPTING ANY
HAZARDOUS SUBSTANCES FOR TRANSPORT TO DISPOSAL OR TREATMENT
FACILITIES, INCINERATION VESSELS OR SITES FROM WHICH THERE IS A RELEASE, OR A
THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE WHICH CAUSES THE INCURRENCE OF
COSTS FOR REMEDIATION; (K) ANY PERSONAL INJURY, WRONGFUL DEATH, OR PROPERTY OR
OTHER DAMAGE ARISING UNDER ANY STATUTORY OR COMMON LAW OR TORT LAW
THEORY, INCLUDING BUT NOT LIMITED TO DAMAGES ASSESSED FOR PRIVATE OR PUBLIC
NUISANCE OR FOR THE CONDUCTING OF AN ABNORMALLY DANGEROUS ACTIVITY ON OR NEAR
THE PROPERTY; AND (L) ANY MISREPRESENTATION OR INACCURACY IN ANY REPRESENTATION
OR WARRANTY OR MATERIAL BREACH OR FAILURE TO PERFORM ANY COVENANTS OR OTHER
OBLIGATIONS PURSUANT TO THIS AGREEMENT, THE LOAN AGREEMENT OR THE MORTGAGE.

 

2.             Duty to Defend and Attorneys and Other Fees and Expenses.  Upon
written request by any Indemnified Party, Indemnitor shall defend same (if
requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties. 
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of such Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, provided that
no compromise or settlement shall be entered without Indemnitor’s consent, which
consent shall not be unreasonably withheld.  Upon demand, Indemnitor shall pay
or, in the sole and absolute discretion of the Indemnified Parties, reimburse,
the Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

3.             Definitions.  Capitalized terms used herein and not specifically
defined herein shall have the respective meanings ascribed to such terms in the
Loan Agreement.  As used in this Agreement, the following terms shall have the
following meanings:

 

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor of or in the Loan or the Securities.

 

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

 

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts,

 

3

--------------------------------------------------------------------------------


 

diminutions in value, fines, penalties, charges, costs of Remediation (whether
or not performed voluntarily), amounts paid in settlement, foreseeable and
unforeseeable consequential damages, litigation costs, reasonable attorneys’
fees, engineers’ fees, environmental consultants’ fees, and investigation costs
(including but not limited to costs for sampling, testing and analysis of soil,
water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.

 

4.             Unimpaired Liability.  The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Note, the Loan Agreement, the Mortgages or any other Loan
Document to or with Indemnitee by Indemnitor or any Person who succeeds
Indemnitor or any Person as owner of the Property.  In addition, the liability
of Indemnitor under this Agreement shall in no way be limited or impaired by
(i) any extensions of time for performance required by the Note, the Loan
Agreement, the Mortgages or any of the other Loan Documents, (ii) any sale or
transfer of all or part of the Property, (iii) except as provided herein, any
exculpatory provision in the Note, the Loan Agreement, the Mortgages, or any of
the other Loan Documents limiting Indemnitee’s recourse to the Property or to
any other security for the Note, or limiting Indemnitee’s rights to a deficiency
judgment against Indemnitor, (iv) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Note, the Loan
Agreement, the Mortgages or any of the other Loan Documents or herein, (v) the
release of Indemnitor or any other Person from performance or observance of any
of the agreements, covenants, terms or conditions contained in any of the other
Loan Documents by operation of law, Indemnitee’s voluntary act, or otherwise,
(vi) the release or substitution in whole or in part of any security for the
Loan, or (vii) Indemnitee’s failure to record the Mortgages or file any UCC
financing statements (or Indemnitee’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Loan; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.

 

5.             Enforcement.  The Indemnified Parties may enforce the obligations
of Indemnitor without first resorting to or exhausting any security or
collateral or without first having recourse to the Note, the Loan Agreement, the
Mortgages, or any other Loan Documents or any of the Property, through
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Indemnitee from suing on the Note, foreclosing, or
exercising any power of sale under, the Mortgages, or exercising any other
rights and remedies thereunder.  This Agreement is not collateral or security
for the Debt, unless Indemnitee expressly elects in writing to make this
Agreement additional collateral or security for the Debt, which Indemnitee is
entitled to do in its sole and absolute discretion.  It is not necessary for an
Event of Default to have occurred for the Indemnified Parties to exercise their
rights pursuant to this Agreement.  Notwithstanding any provision of the Loan
Agreement, the obligations pursuant to this Agreement are exceptions to any
non-recourse or exculpation provision of the Loan Agreement; Indemnitor is fully
and personally liable for such obligations, and such liability is not limited to
the original or amortized principal balance of the Loan or the value of the
Property.

 

6.             Survival.  The obligations and liabilities of Indemnitor under
this Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry

 

4

--------------------------------------------------------------------------------


 

of a judgment of foreclosure, exercise of any power of sale, or delivery of a
deed in lieu of foreclosure of the Mortgages.  Notwithstanding the provisions of
this Agreement to the contrary, the liabilities and obligations of Indemnitor
hereunder shall not apply to the extent that Indemnitor can prove that such
liabilities and obligations arose solely from Hazardous Substances that: 
(a) were not present on or a threat to the Property prior to the date that
Indemnitee or its nominee acquired title to the Property, whether by
foreclosure, exercise of power of sale or otherwise and (b) were not the result
of any act or negligence of Indemnitor or any of Indemnitor’s affiliates, agents
or contractors.  Additionally, the obligations and liabilities of Indemnitor
under this Agreement shall terminate and be of no further force and effect with
respect to any unasserted claim when all of the following conditions are
satisfied in full:  (i) the Loan shall have been paid in full on or prior to the
Maturity Date and Indemnitee has not foreclosed or otherwise taken possession of
any Property, (ii) there has been no material change, between the date hereof
and the date the Loan is paid in full, in any Environmental Law, the effect of
which change would make a lender or mortgagee liable in respect to any matter
for which the Indemnified Parties are entitled to indemnification pursuant to
this Agreement, notwithstanding the fact that the Loan is paid in full,
(iii) Indemnitee shall have received, at Indemnitor’s expense, an updated
environmental report dated within sixty (60) days of the requested release
showing, to the reasonable satisfaction of Indemnitee, that there exists no
matter for which the Indemnified Parties are entitled to indemnification
pursuant to this Agreement, and (iv) two (2) years have passed since date that
the Loan has been paid in full.

 

7.             Interest.  Any amounts payable to any Indemnified Parties under
this Agreement shall become immediately due and payable on demand and, if not
paid within thirty (30) days of such demand therefor, shall bear interest at the
lesser of (a) the Default Rate or (b) the maximum interest rate which Indemnitor
may by law pay or the Indemnified Parties may charge and collect, from the date
payment was due, provided that the foregoing shall be subject to the provisions
of Article 4 of the Note.

 

8.             Waivers.

 

(a)           Indemnitor hereby waives (i) any right or claim of right to cause
a marshaling of Indemnitor’s assets or to cause Indemnitee or the other
Indemnified Parties to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitor; (ii) and relinquishes all
rights and remedies accorded by applicable law to indemnitors or guarantors,
except any rights of subrogation which Indemnitor may have, provided that the
indemnity provided for hereunder shall neither be contingent upon the existence
of any such rights of subrogation nor subject to any claims or defenses
whatsoever which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or the
other Indemnified Parties; (iii) the right to assert a counterclaim, other than
a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or the other Indemnified Parties; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon;
(v) presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand; and
(vi) all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose.  Notwithstanding anything to
the contrary contained herein,

 

5

--------------------------------------------------------------------------------


 

Indemnitor hereby agrees to postpone the exercise of any rights of subrogation
with respect to any collateral securing the Loan until the Loan shall have been
paid in full.

 

(b)           INDEMNITOR AND INDEMNITEE HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN
EVIDENCED BY THE NOTE, THE NOTE, THE MORTGAGES, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION
THEREWITH.

 

9.             Subrogation.  Indemnitor shall take any and all reasonable
actions, including institution of legal action against third parties, necessary
or appropriate to obtain reimbursement, payment or compensation from such Person
responsible for the presence of any Hazardous Substances at, in, on, under or
near the Property or otherwise obligated by law to bear the cost.  The
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.

 

10.          Indemnitor’s Representations and Warranties.  Indemnitor represents
and warrants that:

 

(a)           if Indemnitor is a corporation, a limited liability company, a
statutory trust or partnership, it has the full corporate/ limited liability
company/ partnership/ trust power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite corporate/ limited liability company/ partnership/
trust action has been taken by Indemnitor to make this Agreement valid and
binding upon Indemnitor, enforceable in accordance with its terms;

 

(b)           if Indemnitor is a corporation, a limited liability company, a
statutory trust or a partnership, its execution of, and compliance with, this
Agreement is in the ordinary course of business of Indemnitor and will not
result in the breach of any term or provision of the charter, by-laws,
partnership, operating or trust agreement, or other governing instrument of
Indemnitor or result in the breach of any term or provision of, or conflict with
or constitute a default under, or result in the acceleration of any obligation
under, any agreement, indenture or loan or credit agreement or other instrument
to which Indemnitor or the Property is subject, or result in the violation of
any law, rule, regulation, order, judgment or decree to which Indemnitor or the
Property is subject;

 

(c)           to the best of Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of
Indemnitor, or in any material impairment of the right or ability of Indemnitor
to carry on its business substantially as now conducted, or in any material
liability on the part of Indemnitor, or which would draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Indemnitor contemplated

 

6

--------------------------------------------------------------------------------


 

herein, or which would be likely to impair materially the ability of Indemnitor
to perform under the terms of this Agreement;

 

(d)           it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

 

(e)           to the best of Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

 

(f)            this Agreement constitutes a valid, legal and binding obligation
of Indemnitor, enforceable against it in accordance with the terms hereof.

 

11.          No Waiver.  No delay by any Indemnified Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver of any
such privilege, power or right.

 

12.          Notice of Legal Actions.  Each party hereto shall, within five
(5) business days of receipt thereof, give written notice to the other party
hereto of (i) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to Hazardous Substances on, from
or affecting the Property, and (ii) any legal action brought against such party
or related to the Property, with respect to which Indemnitor may have liability
under this Agreement.  Such notice shall comply with the provisions of
Section 15 hereof.

 

13.          Examination of Books and Records.  The Indemnified Parties and
their accountants shall have the right to examine the records, books, management
and other papers of Indemnitor which reflect upon its financial condition, at
the Property or at the office regularly maintained by Indemnitor where the books
and records are located.  The Indemnified Parties and their accountants shall
have the right to make copies and extracts from the foregoing records and other
papers.  In addition, at reasonable times and upon reasonable notice, the
Indemnified Parties and their accountants shall have the right to examine and
audit the books and records of Indemnitor pertaining to the income, expenses and
operation of the Property during reasonable business hours at the office of
Indemnitor where the books and records are located.

 

14.          Taxes.  Indemnitor has filed all federal, state, county, municipal,
and city income and other tax returns required to have been filed by it and has
paid all taxes and related liabilities which have become due pursuant to such
returns or pursuant to any assessments received by it.  Indemnitor has no
knowledge of any basis for any additional assessment in respect of any such
taxes and related liabilities for prior years.

 

15.          Notices.  All notices or other written communications hereunder
shall be made in accordance with Section 10.6 of the Loan Agreement.  Notices to
Guarantor shall be addressed as follows:

 

Inland Real Estate Investment Corporation
2901 Butterfield Road
Oak Brook, IL  60523

 

7

--------------------------------------------------------------------------------


 

Attention:  Catherine Lynch
Facsimile No.:  (630) 645-2082

 

Inland Real Estate Income Trust, Inc.
2901 Butterfield Road
Oak Brook, IL  60523
Attention:  JoAnne McGuinness
Facsimile No.:  (630) 368-2218

 

With a copy to:                                                            The
Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road
Oak Brook, IL  60523
Attention:  General Counsel
Facsimile No.: (630) 218-4900

 

16.          Duplicate Originals; Counterparts.  This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original.  This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.  The failure of any party hereto
to execute this Agreement, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

 

17.          No Oral Change.  This Agreement, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

18.          Headings, Etc.  The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

 

19.          Number and Gender/Successors and Assigns.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person referred to may require. 
Without limiting the effect of specific references in any provision of this
Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee.  Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns.  This Agreement shall inure to the benefit of Indemnified Parties and
their respective successors and assigns forever.

 

20.          Release of Liability.  Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

 

8

--------------------------------------------------------------------------------


 

21.          Rights Cumulative.  The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, the Mortgages, the Loan Agreement or the other Loan Documents or
would otherwise have at law or in equity.

 

22.          Inapplicable Provisions.  If any term, condition or covenant of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, this Agreement shall be construed without such provision.

 

23.          Governing Law.

 

(a)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE
BY INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT
PERMITTED BY LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT
AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR
INDEMNITOR ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON

 

9

--------------------------------------------------------------------------------


 

CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND INDEMNITOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:

 

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

24.          Miscellaneous.

 

(a)           Wherever pursuant to this Agreement (i) Indemnitee exercises any
right given to it to approve or disapprove, (ii) any arrangement or term is to
be satisfactory to Indemnitee, or (iii) any other decision or determination is
to be made by Indemnitee, the decision of Indemnitee to approve or disapprove,
all decisions that arrangements or terms are satisfactory or not satisfactory
and all other decisions and determinations made by Indemnitee, shall be in the
sole and absolute discretion of Indemnitee and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.

 

(b)           Wherever pursuant to this Agreement it is provided that Indemnitor
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Indemnitee, whether retained firms,
the reimbursements for the expenses of the in-house staff or otherwise.

 

(c)           If Indemnitor consists of more than one person or party, the
obligations and liabilities of each such person or party hereunder shall be
joint and several.

 

25.          Release of IREIC.  Provided that no Event of Default shall then
exist, IREIC shall be deemed released as indemnitor hereunder, as guarantor
under the Guaranty Agreement and as Joinder Party under the Joinder Agreement
upon IREIT delivering to Lender copies of the

 

10

--------------------------------------------------------------------------------


 

Form 10-K and/or Form 10-Q filings of IREIT, which show to Lender’s reasonable
satisfaction that IREIT has maintained a Net Worth of not less than
$25,000,000.00 during the two (2) consecutive calendar quarters immediately
preceding such release (the “IREIC Release Event”).  Upon the occurrence of the
IREIC Release Event, IREIC shall be deemed released automatically from all
liability under this Guaranty, the Environmental Indemnity and the Joinder
Agreement and all references to “Guarantor” in this Guaranty and the other Loan
Documents shall be solely a reference to IREIT, and IREIC shall have no further
obligations hereunder or under the other Loan Documents.  As used in this
Section 5.16, “GAAP” shall mean generally accepted accounting principles,
consistently applied, and “Net Worth” shall mean, as of a given date,
(i) IREIT’s total assets as of such date less (ii) IREIT’s total liabilities as
of such date, determined in accordance with GAAP.

 

[NO FURTHER TEXT ON THIS PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by Borrower and Guarantor
and is effective as of the day and year first above written.

 

 

BORROWER:

 

 

 

IREIT EAST BREWTON DG, L.L.C., a Delaware limited liability company

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

 

 

IREIT MADISONVILLE DG, L.L.C., a Delaware limited liability company

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

IREIT NEWPORT DG, L.L.C., a Delaware limited liability company

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

 

 

IREIT ROBERTSDALE DG, L.L.C., a Delaware limited liability company

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

 

IREIT WETUMPKA DG, L.L.C., a Delaware limited liability company

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Catherine L. Lynch

 

 

Name: Catherine L. Lynch

 

 

Title: CFO

 

 

 

 

 

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

Name: David Z. Lichterman

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

SCHEDULE A

 

BORROWER

 

1.      IREIT East Brewton DG, L.L.C., a Delaware limited liability company

 

2.      IREIT Robertsdale DG, L.L.C., a Delaware limited liability company

 

3.      IREIT Wetumpka DG, L.L.C., a Delaware limited liability company

 

4.      IREIT Madisonville DG, L.L.C., a Delaware limited liability company

 

5.      IREIT Newport DG, L.L.C., a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTIES

 

1.      19160 US Highway 90, Robertsdale, Alabama 36567

 

2.      107 Highway 411, Newport, Tennessee 37821

 

3.      805 Forrest Avenue, East Brewton, Alabama 36426

 

4.      57 Chapel Road , Wetumpka, Alabama 36092

 

5.      4225 Highway 411, Madisonville, Tennessee 37354

 

--------------------------------------------------------------------------------